301 F.2d 526
Henry B. TURNER, Appellant,v.UNITED STATES of America, Appellee.
No. 16622.
United States Court of Appeals District of Columbia Circuit.
Argued December 6, 1961.
Decided January 25, 1962.
Petition for Rehearing En Banc Denied En Banc April 10, 1962.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
Mr. John A. Shorter, Jr., Washington, D. C., for appellant.
Mr. John R. Schmertz, Jr., Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Nathan J. Paulson and Victor W. Caputy, Asst. U. S. Attys., were on the brief, for appellee. Messrs. Charles T. Duncan, Principal Asst. U. S. Atty., and Arnold T. Aikens, Asst. U. S. Atty., also entered appearances for appellee.
Before BAZELON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction, after jury trial, for violation of the narcotics laws.


2
Our examination of the record discloses no error affecting substantial rights.


3
Affirmed.